DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-7-2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Backus (4,598,567) in view of Fogari (EP 1840487) and further in view of Ji et al. (CN 106825091).  Backus discloses a method of producing thin walled aluminum tubing in a continuous rotary extrusion machine (col. 2, lines 40-50) having a rotating wheel (1) and shoe (3) to produce friction (col. 3, lines 35-37) when extruding an aluminum rod (col. 3, lines 23-25) to produce the tubing.  Regarding claim 15, Backus discloses a rotating wheel (1) having a groove enclosing the aluminum rod (2) and an abutment (5) with an abutment protrusion surface (6) to apply frictional contact to the rod and force the rod into a chamber (22) and through a die (7).  Backus discloses that it is known to produce thin walled tubes manufactured by extrusion (col. 2, line 53) by cold drawing in four to six stages (col. 2, lines 54-56) to provide a desired wall thickness but Backus does not specifically recite that the tubing is cold drawn following the continuous extrusion to a desired internal diameter.  Fogari teaches [0023] that capillary tubes are produced by extrusion and cold drawing in order to produce tubing which has an internal diameter of 0.2-4.5mm [0015].  Fogari teaches that the capillary tubes are produced in lengths of 10,000mm ([0021], line 51).  Regarding claim 11, Fogari teaches that the capillary tubing is provided in coils ([0005], lines 1-3).  Regarding claims 12 and 13, Fogari teaches aluminum alloy class 3103 material [0039] and UNI EN 573-3 commercial purity aluminum alloy. It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to cold draw the extruded tubes of Backus to a desired internal diameter as taught by Fogari so as to produce a thin walled tube with a small internal diameter.
Backus does not disclose that the aluminum rod has an external diameter between 9.5-15mm.  Ji teaches that it is known to rotary extrude a rod of aluminum material having a diameter of 9.5mm [0043, line 270] in a continuous rotary extrusion machine (Fig. 1) and to cold draw the rod after rotary extrusion to produce a small sized pipe [0035].  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide the rotary extrusion machine of Backus with an aluminum rod having a diameter of 9.5mm as taught by Ji as a standard size rod material as is known in the rotary extrusion art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725